Citation Nr: 0917724	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-24 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, 
Illinois


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of the cost of unauthorized medical 
treatment provided at Pekin Hospital on March 5, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from January 1969 to 
December 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Danville, 
Illinois, which denied payment or reimbursement of the cost 
of unauthorized medical treatment provided at Pekin Hospital 
on March 5, 2005.

In connection with his appeal, the appellant initially 
requested a personal hearing before a Veterans Law Judge.  In 
September 2005, however, the appellant withdrew his hearing 
request and asked that the Board proceed with consideration 
of his appeal based on the evidence of record.


FINDINGS OF FACT

1.  On March 5, 2005, the appellant received treatment for a 
rash and a cough at Pekin Hospital.  Prior authorization for 
such treatment was not given by VA and the appellant does not 
contend otherwise.  

2.  Service connection is in effect for bilateral hearing 
loss, rated as 10 percent disabling since May 3, 1999.  The 
appellant is not in receipt of a total rating based on 
individual unemployability due to service-connected 
disabilities; service is not in effect for a rash or a cough, 
nor has a rash or cough disability been associated with or 
held to be aggravating his service-connected bilateral 
hearing loss.

3.  The medical treatment rendered on March 5, 2005, was not 
in response to a medical emergency of such nature that a 
prudent layperson would have reasonably expected that delay 
in seeking medical attention would have been hazardous to the 
appellant's life or health.



CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized medical care provided at Pekin Hospital on March 
5, 2005, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 17.52, 17.54, 17.120, 
17.1000-1008 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The claim in this case is governed by the provisions of 
Chapter 17 of Title 38 of the United States Code.  
Implementing regulations delineate specific notice and 
development duties in such cases.  See e.g. 38 C.F.R. §§ 
17.124, 17.132 (2008).  As a result, it appears that the VCAA 
and its implementing regulations are not applicable here.  
Cf.  Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras 
v. Principi, 18 Vet. App. 435 (2004); but see Beverly v. 
Nicholson, 19 Vet. App. 394, 403-04 (2005).

Regardless, the record on appeal shows that the VAMC has 
apprised the appellant of the pertinent legal criteria and 
the reasons for the denial of his claim.  See e.g. letters of 
April 26, 2005, and June 24, 2005, as well as the August 2005 
Statement of the Case.  The appellant has had ample 
opportunity to present evidence and argument in support of 
his claim.  See June 2005 notice of disagreement and July 
2005 substantive appeal.  The Board also notes that 
appropriate evidentiary development has been conducted in 
this case.  For example, the record shows that the RO has 
obtained records documenting the medical treatment at issue 
in this case.  Neither the appellant nor his representative 
has argued that there is outstanding, relevant evidence and 
none is evident from a review of the record.  

The Board also observes that there is no indication that 
additional notice or development would aid the appellant in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A.  Thus, 
any notice or development deficiencies are harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pratt v. Nicholson, 20 Vet. App. 252 (2006).  Neither the 
appellant nor his representative has argued otherwise.


Background

A review of the record indicates that service connection is 
in effect for bilateral hearing loss, rated as 10 percent 
disabling since May 3, 1999.  Service connection is not in 
effect for any other disability.  

On March 5, 2005, the appellant sought treatment in the 
emergency room at Pekin Hospital.  On admission, his chief 
complaint was an itching skin rash which had been present for 
the past week.  He also complained of a cough.  Examination 
showed the appellant to be conscious, alert, oriented, and in 
no acute distress.  He was given Benadryl and Prednisone and 
discharged to home in good, ambulatory condition.  His 
condition was noted to be stable.  

In April 2005, a VA nurse reviewed the records from Pekin 
Hospital and concluded that the treatment received by the 
appellant on March 5, 2005, was nonemergent in nature.  

In April 2005, the VAMC denied reimbursement or payment of 
the cost of the medical care provided on March 5, 2005.  The 
appellant appealed.  

In his June 2005 notice of disagreement, the appellant 
indicated that on or about April 29, 2005, he developed an 
itching rash on his stomach and legs.  He endured his 
condition throughout the weekend, called the VA clinic on 
Monday, and saw a VA doctor on Wednesday who prescribed a 
medication for his rash.  Unfortunately, however, the rash 
did not resolve.  As a result, the appellant indicated that 
on Saturday, March 5, 2005, he tried calling the VA clinic 
but was unable to reach anyone so he went to the emergency 
room at Pekin Hospital for treatment.  He indicated that he 
received medication there and his condition cleared after 
about a week and a half.  The appellant explained that if he 
had waited until the VA clinic had opened on Monday, he would 
have to have waited another two days to get an appointment so 
we went to Pekin Hospital as it was the closest facility to 
his home.  He also indicated that he had no other medical 
insurance, nor did he have the funds to pay the bill from 
Pekin Hospital.  

In his July 2005 substantive appeal, the appellant indicated 
that he went to Pekin Hospital on March 5, 2005, because his 
itching was so bad that he had begun to bleed from the 
scratching.  He argued that he had to get relief somehow and 
because he could not get through to VA, he had no choice but 
to visit the emergency room at Pekin Hospital.  He argued 
that he should not be responsible for the bill because VA's 
24-hour nursing care was not available.  


Analysis

As a preliminary matter, the Board notes that there is no 
evidence, nor does the appellant contend, that he obtained 
prior authorization for payment of the medical services he 
received at Pekin Hospital on March 5, 2005.  38 U.S.C.A. § 
1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2008).  
Thus, the issue on appeal must be decided in light of the 
requirements for reimbursement or payment for medical 
expenses incurred without prior authorization from VA.  

In that regard, unauthorized medical expenses may be paid or 
reimbursed pursuant to either 38 U.S.C.A. §§ 1728 or 1725 
(West 2002).  

Under 38 U.S.C.A. § 1728, VA may reimburse Veterans entitled 
to hospital care or medical services for the reasonable value 
of such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a 
medical emergency of such nature that delay would 
have been hazardous to life or health; and

(2) such care or services were rendered to a 
Veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-
service-connected disability associated with and 
held to be aggravating a service-connected 
disability, (C) for any disability of a Veteran who 
has a total disability permanent in nature from a 
service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of 
a Veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically 
determined to have been in need of care or 
treatment to make possible such Veteran's entrance 
into a course of training, or prevent interruption 
of a course of training, or hasten the return to a 
course of training which was interrupted because of 
such illness, injury, or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, 
wise, or practical, or treatment had been or would 
have been refused.  
.
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case, a review of the record indicates that the 
appellant does not satisfy all of the criteria as set forth 
above.  First, the treatment the appellant received at Pekin 
Hospital on May 5, 2005, was not for a medical emergency such 
that a VA facility was not feasibly available.  See Hennessey 
v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action).  Rather, the 
evidence shows that the appellant received treatment for a 
skin rash.  On admission, he was noted to be in no acute 
distress.  He complained of some itching to the extremities 
which had been present for the past week.  He also complained 
of a cough.  He denied respiratory distress.  He was noted to 
be conscious, alert and oriented, with normal respiration.  
The appellant was given Benadryl and Prednisone and was 
discharge to home in stable, ambulatory condition.  None of 
the medical evidence, including that from March 5, 2005, 
contains any indication that the appellant's condition was 
emergent.  

In addition, as set forth above, service connection is not in 
effect for a skin condition or a cough, nor is there any 
indication that the appellant's skin rash or cough is 
associated with or aggravating his service-connected hearing 
loss.  The appellant does not contend otherwise.  Finally, 
there is no indication that the appellant is participating in 
a rehabilitation program, nor does he so contend.  

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement or payment by VA of the cost of unauthorized 
medical treatment provided at Pekin Hospital on March 5, 
2005, must be denied under these provisions.

The Millennium Health Care and Benefits Act also provides 
authority for the reimbursement of non-VA emergency 
treatment.  38 U.S.C.A. § 1725 (West 2002).  The term 
"emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be feasible, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the Veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(West 2002 & Supp. 2008).

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services shall be made if all of the following 
conditions are met:  

(a) the emergency services were provided in a 
hospital emergency department or a similar facility 
held at as providing emergency care to the public; 

(b) the claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay 
person who possess an average knowledge of health 
and medicine could reasonably expect the absence of 
immediate medical attention to result in placing 
the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part); 

(c) a VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent lay person (as an example, 
these conditions would be met by evidence 
establishing that the Veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center); 

(d) the claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the Veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes 
stabilized); 

(e) at the time the emergency treatment was 
furnished, the Veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C.A. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment; 

(f) the Veteran is financially liable to the 
provider of emergency treatment for that treatment; 

(g) the Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the Veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the Veteran or the provider 
to comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment); 

(h) if the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the Veteran or provider against a 
third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the 
provider; and 

(i) the Veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided.

38 U.S.C.A. § 1725 (West 2002 & Supp. 2008); 38 C.F.R. § 
17.1002 (2008).

Applying the criteria set forth above to the facts in this 
case, the Board must likewise find that the appellant does 
not meet the criteria for reimbursement or payment under 
these provisions.  The record shows that the unauthorized 
medical treatment provided at Pekin Hospital on March 5, 
2005, was not for a condition emergent in nature.  Rather, 
the appellant's condition was described as stable on that 
day.  He was in no acute distress and his respiration was 
normal.  The Board has considered the appellant's contentions 
to the effect that his rash was so itchy that he began to 
bleed.  He indicated that because he could not get in touch 
with a VA caregiver, he either had to endure the discomfort 
through the weekend until he could get to a VA clinic or 
visit the nearby Pekin Hospital.  The Board notes that while 
the appellant was undoubtedly uncomfortable, the record 
simply does not show that his condition was such that a 
reasonably prudent layperson would have expected that delay 
in seeking immediate medical attention for his rash would 
have been hazardous to his life or health.  Indeed, the 
appellant has not specifically argued otherwise.  The Board 
also observes that in April 2005, a VA nurse reviewed the 
record and reached the same conclusion.

Accordingly, his claim for reimbursement for the unauthorized 
medical expenses incurred on March 5, 2005, must be denied 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1002.  

In reaching this determination,  the Board has carefully 
considered the appellant's contentions to the effect that he 
lacks the funds to pay the bill from Pekin Hospital.  While 
sympathetic to the appellant in this regard, the Board is 
nonetheless bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West 1991).  
In this case, the law passed by Congress does not provide a 
basis to award the benefit sought.

The Board has also considered that 38 U.S.C.A. §§ 1725 and 
1728 were amended effective October 10, 2008.  See Veterans' 
Mental Health and Other Care Improvement Act of 2008, Pub. L. 
No. 110-387, § __, 122 Stat. 4110, __ (2008).  The Board has 
considered both versions of the applicable criteria, but 
notes that the amendments are such that, given the facts of 
this case, a different result is not warranted.  


ORDER

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs of the cost of unauthorized medical 
treatment provided at Pekin Hospital on March 5, 2005, is 
denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


